Citation Nr: 0122852	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  97-26 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for injury of the left 
eye with retained foreign bodies, currently evaluated as 
10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
February 1955.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1997 rating decision of the 
Wichita, Kansas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO continued the 10 percent evaluation for 
injury of the left eye with retained foreign bodies.

The Board notes that the veteran testified at a personal 
hearing before the undersigned Board Member in June 1999.  It 
was later discovered that the tape recorder did not record 
the hearing.  The record reflects that the Board offered the 
veteran the option of having another hearing and that the 
veteran did not request a new hearing.  The veteran nor his 
representative have requested another hearing and thus the 
Board finds that there is no hearing request pending at this 
time.

The Board previously remanded this claim in May 2000 for 
additional development and adjudicative actions.  The case 
has been returned to the Board for further appellate review. 


FINDING OF FACT

Injury of the left eye with retained foreign bodies is 
manifested by corneal foreign bodies as a result of the 
inservice injury to the left eye.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
injury of the left eye with retained foreign bodies have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 4.84a, Diagnostic Code 6009 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The service medical records show that at entrance in January 
1951, the veteran's visual acuity in the left eye was 20/70 
uncorrected and 20/40 corrected.  In October 1952, it was 
noted that the veteran's visual acuity in the left eye was 
10/200 and that the veteran had had glasses at one time.  In 
a separate October 1952 medical record, the examiner entered 
a diagnosis of refractive amblyopia.

In August 1953, the veteran sustained trauma to his left eye 
while demonstrating a booby trap, which had exploded near him 
and striking him in the left eye.  The examiner noted that 
the veteran had embedded foreign bodies in the cornea.  
Examination revealed visual acuity to be 20/200 in the left 
eye.  The examiner stated there was moderate injection and 
marked photophobia.  The cornea was noted to be cloudy and 
studded with numerous foreign bodies.  Slit lamp examination 
showed numerous superficially embedded foreign bodies with 
one or two into the anterior stroma.  The impression was 
keratitis and iritis of the left eye.

At the separation examination in January 1955, the examiner 
determined that clinical evaluation of the veteran's eyes was 
abnormal.  He stated that the veteran's visual acuity in the 
left eye was 20/200 uncorrected and 20/70 corrected and 
entered a diagnosis of amblyopia in the left eye due to 
arisometopia.  The fundi were noted to be clear and negative.  
In a separate January 1955 medical record, it was noted that 
the veteran reported that vision had been poorer in his left 
eye versus his right eye since birth.  The examiner noted the 
blast injury the veteran had sustained in 1953.

A June 1955 VA examination report shows that the veteran's 
visual acuity in the left eye was 5/200 uncorrected and 
20/100 corrected.  Examination of the left cornea revealed 
five or six minute white specks in the superficial substance 
of the cornea in the pupillary area.  The examiner noted that 
there were 18 or 20 similar white specks scattered at random 
over the remaining portion of the cornea.  He stated the 
macula was normal with the exception of a slight increase in 
redness.  The diagnoses entered were astigmatism, 
hypermetropic, compound; multiple foreign bodies in the 
cornea; and possible traumatic damage to the macula.  The 
examiner stated the veteran had an ideal combination of 
refractive error to make possible the diagnosis in the left 
eye of astigmatic amblyopia of a congenital nature.  He added 
the following:

This is true in a general way in cases of 
refractive errors in which one eye is 
relatively emmetropic and with the other 
one having considerable hypermetropic 
correction required to make the eye after 
correction emmetropic.  In many cases 
corrective lenses do not improve the 
vision materially in the eye with the 
greater correction required.  In this 
case, however, the visual acuity of the 
injured eye is correctable to 20/100, 
which in itself is not unusual.

The examiner stated that since the foreign bodies were not 
causing the veteran any difficulty, he would not suggest 
surgical removal.  He noted that glasses would probably be of 
little value to the veteran.

In a June 1955 rating decision, the RO granted service 
connection for traumatic damage to the left eye with retained 
foreign bodies and assigned a 10 percent evaluation.  The RO 
determined that the diagnosis of astigmatism, hypermetropic 
of the left eye was a constitutional or developmental 
abnormality and not a disability for which service connection 
could be granted.

In August 1996, the veteran filed a claim for an increased 
evaluation for injury of the left eye with retained foreign 
bodies.  

September 1996 and October 1996 private medical records show 
that the veteran underwent phacoemulsification with posterior 
chamber intraocular lens implants in both the right and left 
eyes.  The preoperative diagnoses were senile cataracts of 
the left and right eyes.  In a December 1996 letter from a 
private physician, he informed the veteran that the visual 
field did not point to any particular ocular or neurologic 
problem that could be causing the veteran's symptoms.  He 
stated that the symptoms were not ocular in nature and were 
suggestive of a neurological problem.

Other private treatment reports, dated between September 1996 
and December 1996, show complaints of tunnel vision and 
double vision.  Diagnoses of cataracts were entered.

The record reflects that the RO wanted to schedule the 
veteran for an eye examination and that the veteran had 
indicated that he had recently undergone eye surgery and that 
the examination was cancelled.  The purpose of the Board's 
remand in May 2000 was to allow the veteran to undergo a VA 
eye examination so that VA could appropriately evaluate the 
veteran's service-connected injury of the left eye with 
retained foreign bodies.

A November 2000 VA examination report shows that the examiner 
had an opportunity to review the veteran's claims file, 
including the service medical records.  The veteran reported 
that his vision had slowly gotten worse following the 
cataract surgery in October 1996 for the left eye.  The VA 
examiner noted that the private medical records show that the 
veteran's best corrected vision following the surgery was 
20/60 in the left eye.  The veteran stated that his vision 
had worsened since that time.  Physical examination revealed 
visual acuity of 20/300 in the left eye with correction.  The 
examiner stated that the veteran's eyes were dilated and that 
a cycloplegic examination revealed a spherical +75 as the 
veteran's prescription with no improvement in vision.  A 
follow-up examination revealed that the lids were clean and 
normal, and the conjunctiva were clear without injection.  
The examiner stated the cornea of the left eye showed 
numerous intrastromal foreign bodies with no surface 
irregularities.  He added the anterior chamber was wide and 
deep in the left eye and that the lens showed pseudophakia.  
The examiner made the following impression:

The patient has corneal foreign bodies 
consistent with injury so stated by the 
records and by the patient in 1953.  
According to the record, the likelihood 
of the cataract forming due to the injury 
at this long of date is highly unlikely.  
The vision after the cataract surgery is 
consistent with the history of amblyopia 
and with the pre-injury medical records 
of his visual acuity being even poorer 
than this vision.  The poor vision at 
this time is consistent with a migrated 
intraocular lens . . . .  The patient's 
visual complaint of poor vision is 
consistent with the decrease in vision 
with the current vision of 20/300 versus 
his previous vision of 20/60, though not 
normal still five times better than the 
current vision.

II.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the March 1997 rating decision on appeal, 
the June 1997 statement of the case, and the February 2001 
supplemental statement of the case, the RO informed the 
veteran of the evidence necessary to establish a higher 
evaluation for the service-connected injury of the left eye 
with retained foreign bodies.  In the June 1997 statement of 
the case, the RO also included the pertinent regulations that 
applied to the veteran's claim for an increased evaluation 
for his service-connected disability.  Correspondence copies 
of these determinations were mailed to the veteran's 
accredited representative, the Disabled American Veterans.  
These determinations were not returned by the United States 
Postal Service as undeliverable, and thus the veteran and his 
representative are presumed to have received these 
notifications.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).

Additionally, the record discloses that the veteran reported 
having received private treatment for his left eye.  The 
record reflects that the RO sent a letter to the private 
facility in November 1997, and that records were received 
from that facility and associated with the claims file.  The 
RO has received the VA treatment reports from 1992 to the 
present time, which do not include treatment for the 
veteran's service-connected injury of the left eye with 
retained foreign bodies.  Finally, in accordance with its 
duty to assist, the RO had the veteran undergo a VA 
examination related to his claim.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran, as the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown,  4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992). 

III.  Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran's service-connected injury of the left eye with 
retained foreign bodies is rated under Diagnostic Code 6009.  
Under that Diagnostic Code, an unhealed injury of an eye, in 
chronic form is to be rated from 10 percent to 100 percent 
for impairment of visual acuity or field loss, pain, rest 
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  
38 C.F.R. § 4.84a, Diagnostic Code 6009.  A minimum rating of 
10 percent may be assigned during active pathology. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully and sympathetically reviewed the 
evidence of record, the Board finds that the preponderance of 
the evidence is against an evaluation in excess of 10 percent 
for injury of the left eye with retained foreign bodies.  The 
veteran is currently at the minimum compensable evaluation 
for his service-connected disability.  The Board notes that 
service connection was granted solely for the retained 
foreign bodies in his left eye.  Service connection for 
astigmatism, hypermetropic of the left eye was denied as 
being a constitutional or developmental abnormality.  When 
examined in November 2000, the VA examiner stated that the 
cataract that had formed in the left eye was "highly 
unlikely" to be a result of the inservice left eye injury 
and that the veteran's worsening of his vision was consistent 
with his history of amblyopia.  Thus, although his visual 
acuity is worse now than it was when service connection was 
granted, such worsening is not the result of the service-
connected injury of the left eye with retained foreign 
bodies.  The Board notes that the 10 percent evaluation is 
protected and cannot be reduced.  See 38 C.F.R. § 3.951(b) 
(2000).  The findings made in the November 2000 VA 
examination report warrant no more than a 10 percent 
evaluation.  See 38 C.F.R. § 4.84a, Diagnostic Code 6009.  

The Board must now consider whether an evaluation in excess 
of 10 percent is warranted and finds that it is not.  Again, 
the veteran's worsening of his visual acuity has been 
attributed by a medical professional to cataracts, which the 
examiner stated was not the result of retained foreign bodies 
in the left eye.  Thus, an evaluation in excess of 10 percent 
is not warranted.

The veteran is competent to report his symptoms.  To the 
extent that he has asserted that the service-connected injury 
of the left eye with retained foreign bodies has worsened, 
the medical findings do not support his assertions as to the 
worsening symptoms being related to the service-connected 
disability.  The Board understands that the veteran's visual 
acuity has worsened and that he feels that such is related to 
the service-connected injury of the left eye with retained 
foreign bodies.  However, in the November 2000 examination 
report, the examiner determined that the worsening visual 
acuity was the result of cataracts, which was not the result 
of the retained foreign bodies in the left eye.  Accordingly, 
for the reasons stated above, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for injury of the left eye with retained 
foreign bodies, and there is no doubt to be resolved.  
Gilbert, 1 Vet. App. at 55.  The Board apologizes that a more 
favorable decision cannot be made in this case.

Preliminary review of the record reveals that the RO has 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2000).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).



ORDER

Entitlement to an evaluation in excess of 10 percent for 
injury of the left eye with retained foreign bodies is 
denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

